         Case 1:19-cv-01420-MKV Document 69 Filed 08/21/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                  No. 19-cv-01420-MKV
 In re Avon Products Inc. Securities Litigation
                                                  CLASS ACTION

    NOTICE OF UNOPPOSED MOTION BY LEAD PLAINTIFF, HOLLY NGO,
 FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT

       PLEASE TAKE NOTICE, that lead plaintiff Holly Ngo respectfully moves the Court

before the Hon. Mary Kay Vyskocil, United States District Judge, Southern District of New York,

at the United States Courthouse, 500 Pearl Street, New York, New York 10007, for an Order

pursuant to Rule 23 of the Federal Rules of Civil Procedure granting preliminary approval of the

parties’ proposed class action settlement, in the form of the accompanying [Proposed] Order

Granting Preliminary Approval of Settlement.

       PLEASE TAKE FURTHER NOTICE, that in support of her motion, lead plaintiff Holly

Ngo will rely upon the accompanying Declaration of Holly Ngo in Support of Unopposed Motion

for Preliminary Approval of Proposed Class Action Settlement; the Declaration of Gregory M.

Nespole in Support of Lead Plaintiff’s Unopposed Motion for Preliminary Approval of Proposed

Class Action Settlement and the exhibits thereto; and the accompanying Memorandum of Law in

Support of Lead Plaintiff’s Unopposed Motion for Preliminary Approval of Proposed Class Action

Settlement.

Dated: New York, New York
       August 21, 2020                             LEVI & KORSINSKY, LLP

                                                    /s/ Gregory Mark Nespole
                                                   Gregory Mark Nespole
                                                   55 Broadway, 10th Floor
                                                   New York, NY 10006
                                                   T: (212) 363-7500
                                                   F: (212) 363-7171
                                                   E: gnespole@zlk.com
